Citation Nr: 0422181	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  97-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
service-connected dysthymia with post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from May 1988 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
dysthymia with PTSD and assigned a 10 percent disability 
evaluation for such condition effective from January 31, 
1994.  However, by rating decision in December 1998, an 
increased rating was granted, so the appellant's service-
connected dysthymia with PTSD is currently evaluated as 30 
percent disabling from January 31, 1994.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The appellant did not request a hearing in this case.


FINDING OF FACT

The appellant's PTSD is manifested by subjective complaints 
of marital and legal problems, anger and irritability, 
intrusive thoughts, anxious mood, and difficulty relaxing.  
The objective medical evidence shows the appellant's 
dysthymia with PTSD is characterized by mildly depressed 
affect, homicidal ideation as triggered by anger, appropriate 
mood, no evidence of anxiety or discomfort, attention, 
concentration, and memory within normal limits, no 
hallucinations, good social judgment, no suicidal ideation, 
and no sleep disturbances, resulting in impairment in the 
appellant's ability to establish or maintain effective or 
wholesome relationships with people.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTSD are not satisfied.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.125, 4.126, 4.129, 4.130, and 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§  4.126, 4.130, 
Diagnostic Code 9411, 9440 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to an 
initial rating greater than 30 percent for service-connected 
dysthymia with PTSD.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
January 2004.  The letter informed the appellant what 
evidence and information VA would be obtaining as well as the 
evidence that the appellant needed to provide.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The Board notes in passing that the February 1996 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statements of the case (SSOC's), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The January 2004 VCAA letter also specifically 
addressed the legal requirements of an increased rating 
claim.  Therefore, the Department's duty to notify has been 
fully satisfied.  

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim took place in February 1996, or prior to the January 
2004 VCAA notification letter.  Recent case law suggests that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, No. 01-944, 2004 U.S. App. 
Vet. Claims LEXIS 370, at *20 (U.S. Vet. App. June 24, 2004).  
Although the timing of the VCAA notification in this case 
does not comply with the explicit requirements of Pelegrini, 
the Court did not address whether, and if so, how, the 
Secretary can properly cure a defect in the timing of the 
VCAA notice.  Furthermore, the Court left open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at *20.  
Conversely, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

The Court in Pelegrini appears to have left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant - a contrary finding would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  Furthermore, 
providing such a notice would mandate all prior adjudications 
be vacated, as well as nullifying the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  Such interpretation of 
section 5103(a) is incompatible with the best interests of 
the appellant, as it would result in a substantial delay in 
readjudicating his claim.  Therefore, consistent with the 
requirements of the VCAA, the appellant was afforded the 
opportunity to submit information and evidence in support of 
his claim.  Thus, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (2003) (harmless error).

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records, VA 
medical records, private medical records, and the appellant's 
own contentions.  Accordingly, VA has no outstanding duty to 
assist the appellant in obtaining any additional information 
or evidence.  At every stage of the process, the appellant 
was informed of the information needed to substantiate his 
claim, and VA has obtained all evidence identified by the 
appellant.  The Board finds that all indicated medical 
records have been obtained and the appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was afforded several VA 
examinations with respect to the issue on appeal.  A VA 
reexamination is not necessary because, as discussed below, 
there exists sufficient medical evidence to decide the 
appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.




II.  Evaluation of the Appellant's Service-Connected 
Dysthymia with PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  Since the appellant 
appealed the initial rating assigned for his PTSD disorder, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., 
were amended effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (October 8, 1996).  In addition to modifying the 
rating criteria, the amendment also provided that the 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes that the new regulations 
pertaining to the evaluation of mental disorders do not 
identify the specific types of claims to which they are to 
apply (that is to say, the regulations do not indicate 
whether they are to be applied to pending claims).  Thus, as 
noted above, the question to be addressed is whether 
application of those regulations to a claim pending at the 
time of their promulgation would produce genuinely 
retroactive effects.  In this case, the Board finds that they 
would not, at least to the extent that the new regulations 
are liberalizing.  This is so because 38 U.S.C.A. § 5110(g) 
provides that the effective date of benefits awarded pursuant 
to a liberalizing statute or regulation may be no earlier 
than the effective date of the statute or regulation.  Hence, 
the new regulations may affect only prospective relief.  
Consequently, the Board finds that they may be applied to the 
evaluation of the appellant's disability on a forward-going 
basis, from the effective date of the new provisions.  They 
may not be applied to effect an award of increased benefits 
prior to their effective date, however, due to the 
aforementioned restrictions at § 5110(g); nor may they be 
applied retroactively so as to restrict or limit the rating 
that the claimant would otherwise be entitled to under the 
former ("old") criteria.  See also VAOPGCPREC 3-2000, 65 
Fed. Reg. 34,531 (May 30, 2000) (indicating that the Board's 
analysis must be based on consideration of all of the 
material and evidence of record, rather than merely the 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule).

Thus, in determining whether the appellant is entitled to an 
initial rating greater than 30 percent for his service-
connected dysthymia with PTSD the Board must consider (1) 
whether an initial rating greater than 30 percent is 
warranted under the "old" criteria at any time prior to, 
on, or after November 7, 1996; and (2) whether an initial 
rating greater than 30 percent is warranted under the "new" 
criteria for evaluating mental disorders at any time on or 
after November 7, 1996.

Under the "old" rating criteria for evaluating mental 
disorders, or those in effect prior to November 7, 1996, a 50 
percent schedular evaluation is warranted where the 
appellant's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

The Board has thoroughly reviewed all the medical evidence of 
record, including VA medical records, VA examination records, 
service medical and personnel records, private medical 
records, and the appellant's own contentions.  The Board 
notes, however, that the evidence shows that the appellant's 
service-connected dysthymia with PTSD symptomatology more 
nearly approximates the requirements for the currently 
assigned 30 percent disability rating under the "old" 
criteria for rating mental disorders.  For example, the 
appellant's VA medical records dated from November 1991 to 
October 1998 and private medical records dated in January 
1994 show that the appellant's dysthymia with PTSD is 
manifested by anger, irritability, and legal and marital 
problems.  The aforementioned VA medical records and private 
medical records also indicate no suicidal ideation, normal 
speech, memory intact, no hallucinations, normal 
concentration, appropriate affect, no paranoia or delusions.  
The Board additionally notes that the appellant conceded, in 
his January 1997 substantive appeal (VA Form 9), that he 
"turned his life around" and is now "doing well".  The 
appellant's VA medical records dated in August 1998 similarly 
show that that the appellant has been clean and sober and is 
working full-time as a computer programmer.

The appellant's VA examination records dated in March 1995 
and March 2000 similarly do not support the appellant's 
entitlement to an initial rating greater than 30 percent for 
his service-connected dysthymia with PTSD under the "old" 
criteria for rating mental disorders.  For example, the March 
1995 VA examiner noted that, although the appellant's 
subjective complaints included avoidance, nightmares, and 
marital and legal difficulties, the objective findings 
indicate that speech, thought, concentration, and memory were 
normal, no hallucinations, and that the appellant's mood was 
dysphoric.  The March 2000 VA examiner confirmed the 
appellant's subjective complaints of difficulty with anger 
and marital and legal problems.  However, the March 2000 VA 
examiner's findings also included appropriate mood, no 
evidence of anxiety or discomfort, no hallucinations, good 
social judgment, attention, concentration, and memory within 
normal limits, and no sleep disturbances.  The Board 
additionally notes that the March 2000 VA examiner indicated 
that the appellant was working full-time for a temp agency, 
living with his daughter and girlfriend, and that he plays 
tennis, golf, and goes fishing with his daughter.

Furthermore, the appellant's Global Assessment of Functioning 
(GAF) scores are also highly probative of the severity of his 
dysthymia with PTSD as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The 
appellant's GAF scores from February 1994 to March 2000 were 
as follows: 60, 65, 70, 75, and 75.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.  See DSM-IV at 44-47.  A GAF score of 61-70 
suggests some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Id.  A GAF 
score of 71-80 contemplates that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.

Therefore, the Board concludes that the requirements of 
38 C.F.R. § 4.3, the objective medical evidence, and the 
appellant's statements regarding his symptomatology shows 
disability that more nearly approximates his current 30 
percent disability rating, at best.  See 38 C.F.R. § 4.7.  As 
previously discussed, the appellant had a stable employment 
history and he also maintains effective social relationships 
with his daughter and girlfriend.  As such, a disability 
rating greater than 30 percent for his PTSD is not warranted 
and there exists no reasonable doubt that could be resolved 
in his favor.

Under the "new" rating criteria for evaluating mental 
disorders, or those effect as of November 7, 1996, a 50 
percent schedular evaluation is warranted where the evidence 
shows occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

As previously discussed, the evidence of record shows that 
the appellant has a stable employment history, effective 
social relationships with his daughter and girlfriend, normal 
speech, memory, and concentration, and that his mood, 
although slightly depressed and/or angry, does not rise to 
the level of social and occupational impairment necessary to 
warrant an initial rating greater than 30 percent for 
service-connected dysthymia with PTSD under the "new" 
regulations for evaluating mental disorders.  The Board 
additionally notes that upon thorough consideration of his 
current symptomatology as well as the aforementioned GAF 
scores the current 30 percent rating for service-connected 
dysthymia with PTSD is actually quite generous.

Therefore, the Board reiterates that the requirements of 
38 C.F.R. § 4.3, the objective medical evidence, and the 
appellant's statements regarding his symptomatology shows 
disability that more nearly approximates his current 30 
percent disability rating, at best.  See 38 C.F.R. § 4.7.  As 
such, a disability rating greater than 30 percent for his 
dysthymia with PTSD is not warranted and there exists no 
reasonable doubt that could be resolved in his favor.


ORDER

Entitlement to an initial rating greater than 30 percent for 
dysthymia with PTSD is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



